Citation Nr: 0512298	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  98-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel







INTRODUCTION

The veteran had active duty service from December 1942 to 
January 1946.  The veteran died in January 1972.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Jackson, Mississippi..  In July 2000, the Board vacated a 
November 1999 decision, which denied the claims on appeal.  
In another decision dated in July 2000, the Board again 
denied entitlement to service connection for the cause of the 
veteran's death and entitlement to DEA benefits.  However, by 
an Order dated in March 2001, the United States Court of 
Appeals for Veterans Claims ("the Court") vacated the 
Board's July 2000 decision and remanded this matter to the 
Board for reconsideration of the claim under the Veterans 
Claims Assistance Act of 2000 (VCAA). 

In August 2001, the Board remanded these issues on appeal to 
the RO for further development.  A VCAA letter was issued to 
the appellant in October 2001 and a supplemental statement of 
the case (SSOC) was issued in December 2002.  Subsequently, 
the Board obtained two VA medical expert opinions.  Both 
reports are now included in the record.  In April 2005, the 
appellant submitted additional argument and evidence in 
support of her claims along with a written statement waiving 
initial consideration of this evidence by the RO.  This 
appeal is ready for adjudication on the merits.  


FINDINGS OF FACT

1.  The veteran died in January 1972; his death certificate 
lists the immediate cause of death as emphysema.  

2.  The veteran was not service connected for any disease or 
disorder at the time of his death.  

3.  Emphysema was first shown many years after discharge from 
active duty and there is no competent medical evidence 
linking it to active duty service.  

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death, emphysema, and any 
injury or disease, including tobacco use, during the 
veteran's service.

5.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.312 (2004).

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to appellant receiving notice of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The initial unfavorable agency decision was made prior to 
passage of the VCAA.  Therefore, it was not possible for VA 
to issue the VCAA notice before the initial decision was 
made.  Furthermore, following the Board remand in August 
2001, the RO notified the appellant of the evidence and 
information necessary to substantiate her claims in an 
October 2001 VCAA letter.  The VA fully notified the 
appellant of what is required to substantiate such claims in 
the VCAA letter and subsequent SSOC issued in December 2002.  
Both the VCAA letter and December 2002 SSOC provided the 
appellant with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
The VCAA letter and SSOC specifically notified the appellant 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from a private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  It is the Board's conclusion that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  At the 
outset, the Board notes that the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

In the present case, the evidence includes private medical 
records and statements, numerous treatises submitted by the 
appellant, witness statement from the veteran's daughter, and 
numerous statements from the appellant.  The appellant 
asserted in a written statement in December 2002 that VA 
failed to comply with the duty to assist under the VCAA for 
failing to obtain a medical opinion for her claims.  
38 C.F.R. § 3.159.  Indeed, no medical opinion was obtained 
prior to December 2002.  However, the Board requested two 
separate VA medical expert opinions, which were received in 
June 2003 and December 2004.  These opinions meet the 
requirements of a medical expert opinion under 38 C.F.R. 
§ 3.159.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection for Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service. VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service. VAOPGCPREC 2-93 
(January 1993).  It is insufficient to show only that a 
veteran smoked in service and has a disease related to 
tobacco use.  Id.  Secondary service connection for a 
disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service. VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A. § 1103 (West 2002).  In this case, the RO 
received the appellant's claim for service connection for 
cause of death due tobacco use in February 1997.   Thus, the 
Board is not prohibited from considering the claim.

For claims filed prior to June 9, 1998, service connection 
may be granted for a disability if injury or disease resulted 
from tobacco use while in active military service.  See 
VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In VAOPGCPREC 2-
93, the VA General Counsel held that: (1) a determination of 
whether nicotine dependence could be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles; and (2) 
service connection could be established for a disability or 
death if the evidence established that the underlying disease 
or injury was caused by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Evidence of record shows that the veteran smoked for 
approximately 10 years prior to service as well as during the 
4 years he was in service.  Review of the medical record 
shows that the diagnosis of emphysema followed a history of 
nicotine use or smoking.  

Review of the record shows that the veteran died in January 
1972.  The Certificate of Death lists the cause of death as 
emphysema.  No other cause of death was listed.  Autopsy 
report dated in February 1972 confirmed a diagnosis of severe 
pulmonary emphysema.  The veteran was not service-connected 
for any disabilities at the time of his death.  

She essentially claimed that the cause of the veteran's 
death, emphysema, was due to tobacco addiction started in 
active duty service and alternatively, his emphysema was 
directly related to service as he experienced symptoms of 
emphysema during active duty service.  In support of her 
claim, appellant submitted a statement from their daughter, 
M.E.  M.E. indicated that her father smoked cigarettes before 
service, during service, and after service, until he was 
finally diagnosed with emphysema some eight to ten years 
before he died of the disease.  M.E. stated that for many 
years her father did not know the reasons for his inability 
to catch his breath.  She recalled her father driving around 
for parking spaces near entrances of buildings and that he 
would have one or two significant lung infections, each 
resulting in an inability to work (salesman) for up to two 
weeks.  She believed that the autopsy showed that his lung 
condition started many years before he was first diagnosed 
with emphysema and probably had the condition at the time he 
went into service.  

Appellant also submitted numerous statements of her own 
during the claim, along with articles, treatises, and other 
materials essentially describing the definition, symptoms, 
and causes of emphysema.  This evidence included an article 
from Health Beat, May 1995, University of Washington Health 
Sciences Center, American Lung Association article on 
emphysema, an article from the Health Gazette, medical 
treatises on epidemiology and COPD, an empty package of 
cigarettes with Surgeon General Warning, copies of prior 
Court decisions, Mayo Health Oasis article on emphysema,  and 
internet articles on COPD and emphysema.  

Appellant submitted medical evidence from Drs. Levy and Pavy.  
An October 1997 letter of treatment from Dr. Pavy indicated 
that he diagnosed the veteran as having emphysema during the 
period of his treatment of the veteran, from the late 1950s 
to 1964.  A May 1998 letter of treatment from the Dr. Levy 
treated the veteran from 1962 until 1972, and notes that the 
veteran had a history of shortness of breath going back to 
1950, and was the reason that Dr. Levy suggested the veteran 
stop smoking when he first began treating him in 1962.  Dr. 
Levy also stated that cigarette smoking played a role in 
chronic pulmonary disease.  

Appellant also submitted letters from the veteran written 
during his active duty service.  The veteran made various 
references in the letters to cigarettes and smoking, such as 
a request to his mother to send him an ashtray, and his 
statements regarding the government issuance of free 
cigarettes.  

Upon review, statements from the appellant and veteran's 
daughter demonstrated that veteran smoked prior to service, 
during service, and after service, and that the veteran was 
first diagnosed with emphysema in the 1950s.  However, none 
of the records submitted by the appellant provided competent 
medical evidence showing that the veteran's emphysema was in 
any way related to service.  

Records from Dr. Levy and Dr. Pavy did not include an opinion 
that the veteran began his addiction to smoking in service or 
that his emphysema was in any way related to service.  Dr. 
Levy did mention in his report that appellant told him that 
the letters from the veteran showed that he smoked in the 
service and experienced some early symptoms of emphysema and 
bronchitis while stationed in Guadalcanal.  It does not 
appear from the doctor's statement that he in fact read the 
veteran's letter.  Instead, this is essentially a restatement 
of the appellant's assertions and is therefore not competent 
medical evidence. The United States Court of Appeals for 
Veterans Claims (Court) has determined that the history that 
the claimant provided does not transform that history into 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the probative value of this statement is 
greatly reduced by the fact that it is not shown to have been 
based on a review of the claims file or other detailed 
medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).

The record does include two VA medical opinions regarding the 
etiology of the veteran's emphysema.  The first VA medical 
opinion, dated in June 2003, stated that the veteran's 
tobacco habit was not service related, nor did the veteran's 
emphysema start in service.   However, this VA medical 
examiner's opinion is not competent medical evidence.  It is 
clear from the report that the examiner believed that the 
veteran began smoking in service.  This fact is not in 
evidence.  Indeed, statements from the appellant and the 
veteran's daughter show that the veteran began smoking 
approximately 10 years prior to service.  

Appellant asserted in her April 2005 letter that the first VA 
examiner's major error was about her husband's smoking 
history resulting in being favorable to her claim, which was 
unfortunate for VA.  This is not so on both counts.  The 
examiner's error did not result in a favorable finding for 
the appellant.  The examiner did not find that the veteran's 
emphysema was related to service or was caused by smoking in 
service, nor did he say that the veteran's nicotine 
dependency was related to service.  The examiner attempted to 
explain the veteran's letters in service as showing that 
since the veteran started smoking in service, his symptoms 
described in the letters somehow demonstrated that the 
veteran was predisposed to getting COPD/emphysema.  His 
opinion was clearly not in favor of the appellant's claim.  
Nevertheless, his opinions were based upon facts not in 
evidence, even directly contradicted by the evidence.  Thus, 
the Board finds that the first VA examining report dated in 
June 2003 is not competent medical evidence.  If, in fact, 
the VA examiner provided an opinion that was competent 
medical evidence and in favor of the appellant's claim, the 
Board would not have sought a second opinion. 

As for the second VA opinion dated in December 2004, the 
examiner noted that by the nature of the disease, it would be 
unusual for manifestations to appear during the first 10 
years of exposure to cigarette smoke.  Accordingly, as the 
veteran started smoking approximately 10 years before 
entering service, it would be unlikely that his emphysema 
arose prior to his entrance into active service.  The 
examiner stated that if the veteran did begin to show 
evidence of emphysema prior or during service, this should 
have persisted and been present while he was on active duty.  
The examiner stated that after reviewing the information, 
there was no good evidence to this effect.  The examiner 
noted the veteran's letters during service that described the 
veteran complaining of wearing himself out walking up and 
down hills and reporting that he actually had to gasp to 
catch his breath while taking icy cold showers on 
Guadalcanal. The examiner stated that these descriptions were 
nothing more than a normal reaction, even of a healthy 
person, to the situation depicted.  As such, they were not 
evidence of pathology.  Moreover, the veteran's letters that 
described recurrent upper respiratory symptoms ("colds") 
were also not evidence of pathology.  The examiner explained 
that there could be a number of reasons why the veteran had 
these colds and that recurrent upper respiratory symptoms in 
isolation were not typical initial presentation of emphysema.  
The examiner therefore found that the evidence did not show 
manifested signs or symptoms of emphysema prior to discharge 
from active duty in 1946. 

The examiner opined that the first clear indication of 
emphysema pathology was evidenced in the reports from Dr. 
Pavy and Dr. Levy, specifically where the veteran indicated 
to Dr. Levy that he complained of having "shortness of 
breath since approximately 1950."  The VA examiner indicated 
that he was forced to conclude that the onset of clinical 
manifestations of his emphysema dated to approximately 1950.

Upon review, the second VA examiner report, dated in December 
2004, is competent medical evidence as it are based upon a 
review of the record and supported by facts in the record.  
His opinions are supported by the medical evidence of record, 
which show the earliest medical evidence of treatment for 
emphysema was in the 1950s, many years following separation 
from active duty service.  The appellant correctly notes in 
her April 2005 statement that the VA examiner stated in his 
report that "it is possible that symptoms existed prior" to 
the 1950s.  However, the examiner's statement that it is 
possible that the symptoms existing before the 1950s is 
clearly speculative in nature.  Moreover, appellant omitted 
the remaining part of the sentence, where the examiner states 
that "from the information available, I am forced to 
conclude that the onset of clinical manifestations of his 
emphysema dated to approximately 1950."

Appellant asserted in her April 2005 statement that the 
December 2004 VA medical report was not competent medical 
evidence because the examiner did not provide treatise 
material or other independent medical evidence to corroborate 
his medical conclusions.  The Board notes that there is no 
requirement that an examiner attach or provide independent 
medical authority to support his conclusions.  It is a 
medically trained examiner's opinion, based upon a review of 
the specific case in question and an opinion supported by the 
specific facts in the case, that the Board is seeking.  
38 C.F.R. § 3.159.  A competent medical opinion is not found 
by attaching a treatise to the opinion.  An example of this 
is the first VA medical report dated in June 2003.  The June 
2003 examiner attached treatise material to support his 
opinion, but his opinion was not competent as it was not 
based upon facts in evidence.

Besides the December 2004 VA medical report, there is no 
other competent medical opinion of record.  While the 
appellant submitted numerous generic information from the 
medical treatises and articles, there is no indication that 
the veteran participated in the studies on which this 
information is based.  Therefore, this information is too 
general and inconclusive to establish etiology.  Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  Similarly, the 
Surgeon General's warning printed on the package of 
cigarettes submitted in support of the claim is too general 
to be evidence that the veteran's smoking in service caused 
emphysema.  In a June 1999 statement, appellant attached the 
Court decision, Wallin v. West, which essentially held that 
medical treatise information could be used as a basis to 
establish a well-grounded claim, which would trigger VA's 
duty to assist, including a need to obtain a nexus opinion.  
Wallin v. West, 11 Vet. App. 514 (1998).  Wallin does not 
apply to this case as the standard of a well-grounded claim 
was replaced by the VCAA.  Furthermore, a medical nexus or 
etiology opinion was already obtained.  Therefore, the 
holding in Wallin is moot and inapplicable. 

Appellant also cited to the autopsy report as evidence 
demonstrating that the veteran had emphysema during service.  
While the autopsy report did include a diagnosis of severe 
pulmonary emphysema, the report did not in any way attribute 
the veteran's emphysema to service.  

The Board also recognizes the numerous statements from the 
appellant and the veteran's daughter asserting their own 
opinions that his nicotine use in service caused his 
emphysema or that he already had emphysema during service.  
The appellant and the veteran's daughter are competent as 
laypersons to report that on which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that either person 
has specialized medical knowledge, thus they are not 
competent to offer medical opinion as to cause or etiology of 
the veteran's emphysema.  See Grottveit v. Brown, 5 Vet. App. 
at 93 (1993);  Espiritu v. Derwinski , 2 Vet. App. 492, 494-
495 (1992).  

In summary, there is no competent medical evidence 
demonstrating pathology of emphysema during active duty 
service, or for many years after service.  There is also no 
competent medical evidence of a relationship between the 
cause of the veteran's death, emphysema, and any injury or 
disease, including tobacco use, during the veteran's service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the cause of death.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the claim is denied.

Chapter 35 Dependents Educational Assistance (DEA)

For the purpose of dependents' educational assistance under 
38 U.S.C. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and has a permanent 
total service-connected disability, or a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807 (2004).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran did not die 
in service, nor did he have a permanent total service-
connected disability.  Indeed, the veteran had no service-
connected disabilities at the time of his death.  In 
addition, service connection for the cause of his death has 
not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for DEA benefits, accordingly, is denied as 
a matter of law.


ORDER

Entitlement to service connection for the cause of death is 
denied. 

The claim of entitlement to Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


